UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 00-4394
ROOSEVELT A. MATHENY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-99-176)

                  Submitted: November 28, 2000

                      Decided: March 7, 2001

  Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Troy N. Giatras, GIATRAS & WEBB, Charleston, West Virginia, for
Appellant. Rebecca A. Betts, United States Attorney, Monica K.
Schwartz, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. MATHENY
                             OPINION

PER CURIAM:

   Roosevelt A. Matheny appeals his convictions and 188-month sen-
tence for conspiracy to distribute crack cocaine and possession with
intent to distribute crack. Finding no error, we affirm.

                                   I

   Waymon Bailey, Matheny’s confederate, testified that he met
Matheny in Columbus, Ohio in late May or early June of 1999.
Matheny told Bailey that he could supply him with crack at a low
price. Bailey "told [Matheny] okay" and took down Matheny’s pager
and telephone numbers. Approximately three weeks later, Bailey cal-
led Matheny and asked if he would be interested in purchasing a
handgun. Bailey went to Matheny’s apartment and sold him the gun
for one-quarter ounce of crack, which Bailey in turn sold on the cor-
ner of Third Avenue and Bream Street in Charleston, West Virginia.

   A few weeks later, Bailey purchased one-quarter ounce of crack
from Matheny. Matheny asked Bailey where he was selling his drugs
and said that he wanted to travel with Bailey to Charleston. Both Bai-
ley and Matheny sold crack at Third and Bream on this visit. Bailey
bought another one-quarter ounce of crack from Matheny around the
time of the North-South basketball game; he sold the crack at the
intersection of Third and Bream.

   Finally, just before August 27, 1999, Bailey purchased three-
quarters of an ounce of crack from Matheny. He and his son drove
to Charleston to sell drugs. When they arrived at Third and Bream on
August 27, they discovered that Matheny was already there selling
crack. Bailey testified that Matheny had secreted his drugs in a grassy
area near a wall. Bailey and Matheny agreed that Matheny would sell
all his crack before Bailey began selling his.

   Officers conducting surveillance at the intersection on August 27
testified that they witnessed what they believed to be a drug transac-
tion between Matheny and a driver of a car. Matheny approached the
                      UNITED STATES v. MATHENY                        3
car, placed both hands inside the car, and withdrew them seconds
later. Matheny then scanned the area, went to the grassy area, and
shuffled along the area with his arms extended. Detectives
approached the men. Detective Palmer went to the grassy area and
retrieved a bag of crack. The officers transported Matheny to the
police department’s booking office, where they found $840 secreted
in Matheny’s left shoe.

   A jury convicted Matheny on both counts of the indictment. At
sentencing, the district court counted as relevant conduct the one and
one-quarter ounce of crack that Bailey purchased from Matheny, the
one-quarter ounce of crack that Bailey received in exchange for the
handgun, and the weight of crack represented by the $840* seized
from Matheny’s person. U.S. Sentencing Guidelines Manual § 2D1.1
(1998). The court concluded that Matheny was responsible for 46.7
grams of crack, for a base offense level of 30. Two levels were added
because a firearm was possessed in connection with the offense.
USSG § 2D1.1(b)(1). With an offense level of 32 and a criminal his-
tory category of V, Matheny’s guideline range was 188-235 months.
He received a 188-month sentence.

                                   II

  Bailey claims that the district court erred in permitting Detective
Bramlee to testify that he believed, based on his experience, that he
witnessed Matheny conduct a drug transaction with the driver of the
car that approached him on August 27. Bailey also contends that it
was error to permit Bailey to testify that Matheny had shared some
marijuana with him on August 27. Further, Bailey asserts that these
two errors, when taken together, were so prejudicial as to have ren-
dered his trial fundamentally unfair.

   We review a district court’s evidentiary rulings for an abuse of dis-
cretion. United States v. Rhynes, 218 F.3d 310, 315 (4th Cir. 2000).
The district court did not abuse its discretion in overruling the objec-
tion to Detective Bramlee’s testimony. Detective Bramlee had served

   *There was testimony that one gram of crack sold for between $100
and $200. The court assumed that the price was $200 per gram, for a
total of 4.2 grams.
4                     UNITED STATES v. MATHENY
on Charleston’s Street Crimes Unit for two years, investigating street-
level drug dealing, prostitution, and other so-called "street crimes."
He had witnessed over one hundred hand-to-hand drug transactions
and was well qualified to offer his opinion that Matheny’s conduct on
August 27 suggested that he had engaged in a drug deal with the
driver of the car that he approached.

   While Bailey was testifying, he stated that on August 27 Matheny
had given him some marijuana and that they had rolled a marijuana
cigarette. During a sidebar requested by the prosecutor, who appar-
ently did not anticipate this reference to marijuana, defense counsel
objected to mentioning marijuana, an uncharged substance. The court
agreed that there was no need to testify about marijuana. When testi-
mony resumed, the prosecutor asked Bailey not to make further refer-
ence to marijuana. On appeal, Matheny argues that this mention of
marijuana unduly prejudiced his case. We disagree. The evidence of
his dealing in crack was overwhelming, and the outcome of the case
was not tainted by the few references to marijuana. Nor do we believe
that Detective Bramlee’s testimony and the mention of marijuana,
taken together, prejudiced Matheny’s case.

                                  III

   Matheny contends that the district court double-counted some of
the crack for which he was held accountable. Additionally, Matheny
argues that the court committed an arithmetical error when finding
that relevant conduct in this case was 46.7 grams of crack. We dis-
agree. The court found that Matheny was responsible for the one and
one-quarter ounces of crack actually sold to Bailey and for the one-
quarter ounce of crack that he paid Bailey for the handgun. One and
one-half ounces of crack is the metric equivalent of 42.5 grams. See
USSG § 2D1.1 (one ounce equals 28.35 grams).

   The district court added 4.2 grams represented by the $840 secreted
in Matheny’s shoe. Thus the court correctly calculated that Matheny
was responsible for 46.7 grams of crack.

                                  IV

    Finally, Matheny urges us to find that the district court erred when
it increased his offense level by two levels for possession of the hand-
                      UNITED STATES v. MATHENY                        5
gun. This transaction was perhaps the first in a series of drug transac-
tions that were part of the conspiracy. For this reason, the two-level
enhancement under USSG § 2D1.1(b)(1) was not clear error. United
States v. Rusher, 966 F.2d 868, 880 (4th Cir. 1992).

                                   V

   We accordingly affirm Matheny’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED